United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rosiclare, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2028
Issued: August 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 3, 2010 appellant filed a timely appeal of the July 23, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
On appeal, appellant contends that she was harassed by her manager which created a
hostile work environment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2010 appellant, then a 53-year-old postmaster, filed an occupational
disease claim alleging that on February 3, 2010 she first became aware of her stress and
increased blood pressure. She alleged that her conditions were caused by constant and
increasing scrutiny by an employing establishment manager of operations for failing to meet his
demands to comply with a work-hour budget.
In an e-mail dated February 3, 2010 and a letter dated February 10, 2010, appellant
contended that she was verbally harassed by Thomas H. Schomaker, an employing establishment
manager of operations, during a telephone conversation on February 3, 2010. As a result, she
became visibly shaken and tearful. Appellant involuntarily cried throughout her work shift. She
developed a headache, a tingling sensation in her head, high blood pressure and stomach
sickness. Appellant was treated at a hospital emergency room for her conditions. She contended
that window service customers and Debra Littrell, a clerk, witnessed the stated incident.
Appellant advised Mr. Schomaker that she did not want to have any further verbal
communication without a proper representative to protect herself from his intimidating yelling
and threats.
In a February 12, 2010 e-mail, Allan W. Thomas, an employing establishment assistant
manager of operations, stated that he was in Mr. Schomaker’s office on February 3, 2010. He
discussed his findings related to a review of productivity and utilization of clerks at appellant’s
station. Mr. Schomaker telephoned her to question the number of hours she worked beyond and
above the budgeted hours to complete her work duties during the previous week. Appellant
responded that there was too much work in her office to complete within the budgeted hours.
Mr. Schomaker suggested that she may be better suited at a smaller facility with a lighter
workload. He also suggested that appellant submit her office to a process that would reduce its
workload. Mr. Thomas stated that she asked Mr. Schomaker whether he was threatening her
with such actions. Mr. Schomaker responded no. Mr. Thomas stated that at no time did he
threaten or raise his voice at appellant. Ms. Schomaker simply instructed her to work within the
budgeted hours to the best of her ability.
In a February 12, 2010 e-mail, Mr. Schomaker stated that, after Mr. Thomas advised him
that there was no justification for appellant to work beyond the budgeted hours based on his
report findings, he called her on February 3, 2010. He instructed her to finish her work within
the budgeted hours like every other postmaster. Mr. Schomaker suggested that appellant
consider a lower level position that she could handle the workload. He also suggested reducing
her current workload.
Appellant asked Mr. Schomaker if he was making a threat.
Mr. Schomaker responded no and stated that he could not have her facility going over budget
when another facility was getting the job done without help and without going over budget. He
concluded that he never raised his voice at appellant.
By letter dated February 24, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the factual and medical evidence needed to
establish her claim. Also, on February 24, 2010 OWCP requested that the employing
establishment respond to appellant’s allegations.

2

In a February 3, 2010 e-mail, appellant advised Mr. Schomaker that she was emotionally
distraught, intimidated and undeserving of the tone of voice he used and his work-related threat.
She contended that he acted unprofessionally when he hung up the telephone and refused to
validate her concerns. Appellant further contended that Mr. Schomaker threatened to remove her
and a clerk from the office if she could not stay within the work-hour budget. He was going to
reassign her to a location 75 miles away or send the work in her office to another location.
Appellant contended that the review of her office was not accurate as it did not reflect that she
and her employees were overworked due to a staff shortage. She usually worked through her
lunch break to catch up on Webbats, changing locks, preparing reports and checking and
responding to e-mails. Since talking to Mr. Schomaker in the morning on February 3, 2010,
appellant had written 27 money orders/postage, made change, accepted 29 packages over the
counter, weighed them and applied meter strips, faced and cancelled approximately three inches
of letters, delivered 10 packages over the counter, wrote receipts for six box rent payments and
performed all “OFS, LOOP and RTS.” She worked her clerks over 45 minutes to clear three
flats that had been in the office for two days. Appellant still had a full office set of box
holder/post card marriage mailing that had not been touched.
In a March 22, 2010 narrative statement, appellant contended that her February 3, 2010
conversation with Mr. Schomaker was one of many conversations either by e-mail or telephone
where he acted unprofessionally, rude and emotionally out of control. She stated that Ms. Littrell
was visibly shaken from overhearing her conversation. Mr. Schomaker intimidated everyone
into working off the clock to avoid the wrath of his temper. Appellant stated that Ms. Littrell
worked off the clock everyday during her absence due to carpal tunnel surgery because she could
not deal with the demands of the job with limited help or Mr. Schomaker’s telephone calls.
Ms. Littrell telephoned appellant almost everyday for help with her work. Appellant questioned
Mr. Allen’s2 review findings because he left the office before Pam Hicks, a postmaster, filling in
for an exhausted clerk, completed her required work duties.
Medical records dated June 13, 2008 through March 22, 2010 addressed appellant’s
physical and emotional conditions. In a February 3, 2010 hospital record, a physician whose
signature is illegible, obtained a history that appellant had a dispute with her new boss on that
morning. Appellant had been upset, shaking and crying all day. Her face was flushed red.
Appellant believed that her blood pressure was elevated. She was diagnosed with having an
acute anxiety reaction and hypertension. In a February 7, 2010 report, Dr. Kenneth G. Cook, a
Board-certified family practitioner, obtained a history that appellant had an altercation with her
boss at work last week that caused anxiety and chest pain for which she sought medical
treatment. He listed his findings on physical examination and advised that she was status post
recent job stress with secondary anxiety reaction and chest pain that had resolved. Appellant had
hypertension and hypercholesterolemia.
In a March 4, 2010 e-mail, Mr. Schomaker stated that in response to a January 21, 2010
audit conducted by Tom Allen, he asked appellant to explain why she worked 51 postmaster
hours when her budget was 44. He advised her that her officer-in-charge did not work this many
hours. Mr. Schomaker further advised appellant that Mr. Allen told him that a postmaster from
Cave In Rock worked the job and had no problem completing the work on that day even though
2

It appears that appellant inadvertently identified Mr. Thomas as Mr. Allen since Mr. Thomas’ first name is
Allan and he conducted the review of her facility.

3

she had not worked the job in years. Appellant responded “this is what it takes.”
Mr. Schomaker stated that his other 117 postmasters completed the work within their time frame.
Appellant rejected his offer to reassign her to a smaller office as it was too far away.
Mr. Schomaker stated that he did not suggest that she would receive lower pay if she worked in a
smaller facility. He noted that, during the week following the February 3, 2010 incident,
appellant authorized overtime for the same number of work hours. Mr. Schomaker reminded her
that she had no authority to allow overtime work. He related that the issue for appellant was not
about a stress claim, but rather she was trying to take a stand because she felt the district was
attempting to reduce her office by excising a clerk. Appellant agreed with Mr. Schomaker and
stated that someone had to do it. Mr. Schomaker instructed her to follow her supervisor’s
instructions and not to work overtime unless he authorized it.
A March 29, 2010 statement by an unidentified author stated, in response to OWCP’s
February 24, 2010 developmental letter to the employing establishment, that appellant was not
telling the whole truth. Appellant did not mention that she screamed like a maniac over the
telephone.
In a July 23, 2010 decision, OWCP denied appellant’s claim, finding that she did not
sustain an emotional condition in the performance of duty. Appellant failed to submit sufficient
evidence to establish any compensable employment factors.3
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.4 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction3

On appeal, appellant has submitted new evidence. However, the Board cannot consider evidence that was not
before OWCP at the time of the final decision. See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

Pamela R. Rice, 38 ECAB 838 (1987).

5

See Donna Faye Cardwell, 41 ECAB 730 (1990).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

in-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant attributed her emotional condition to being harassed and verbally abused and
threatened by her supervisor, Mr. Schomaker. The Board notes that harassment or verbal abuse
may give rise to coverage under FECA; however, there must be evidence that harassment did, in
fact, occur. Mere perceptions of harassment or discrimination are not compensable under FECA.
A claimant must establish a factual basis for allegations that the claimed emotional condition was
caused by factors of employment.13
Appellant contended that on February 3, 2010
Mr. Schomaker acted unprofessionally by yelling at her, threatening to reassign her to another
facility and hanging up the telephone on her for failing to complete her work duties within the
7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, supra note 5 (for harassment to give rise to
a compensable disability, there must be some evidence that harassment or discrimination did in fact occur);
Pamela R. Rice, supra note 3 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).

5

work-hour budget. She further contended that Mr. Schomaker exhibited the same behavior on
several occasions either by e-mail or telephone. Although appellant stated that customers and
Ms. Littrell witnessed the February 3, 2010 incident, she did not submit any statements from
them to corroborate her allegation of harassment by Mr. Schomaker, who denied yelling at
appellant or threatening to reassign her or her work duties to another facility. Mr. Schomaker
stated that he offered to reassign her or her work requirements to another facility in response to
her complaint that she could not complete her work duties without going over the budgeted
hours. He noted that, during the week following the February 3, 2010 incident, appellant
authorized overtime without permission to complete work beyond the budgeted hours.
Mr. Schomaker denied suggesting that she would receive lower pay if she worked in a smaller
facility. Mr. Thomas stated that he witnessed the February 3, 2010 incident. He related that
Mr. Schomaker did not threaten to reassign appellant or her workload or raise his voice at her
during their telephone conversation. Mr. Thomas stated that he made suggestions to lessen her
workload and simply instructed her to work within the budgeted hours to the best of her ability.
The unidentified author from the employing establishment stated that appellant screamed like a
maniac over the telephone.
Based on the evidence of record the Board finds that appellant has not established a
factual basis for her allegations that she was harassed, verbally abused and threatened by the
employing establishment. Therefore, she has failed to establish a compensable employment
factor.
The Board notes that appellant’s allegations regarding matters related to a transfer,14 the
reassignment of particular job duties and monitoring of work15 by the employing establishment
are administrative functions of the employer, and are not compensable unless the employee
establishes error or abuse. Appellant did not submit any evidence to establish her assertion that
Mr. Thomas’ findings regarding productivity and utilization of clerks in her employing
establishment were inaccurate. Further, she submitted no evidence to support her allegation that
Mr. Schomaker acted unreasonably in offering to reassign her or her work duties to a different
post office. As stated, he suggested reassignment in response to appellant’s complaint that she
could not complete her duties within the work hours budgeted.
Based on Mr. Schomaker’s statement, the Board finds that appellant has failed to
establish that the employing establishment committed error or abuse in handling the above-noted
administrative functions. Therefore, appellant has failed to establish a compensable factor of
employment.
Appellant contended that she was overworked due to a staff shortage. She performed
several tasks prior to her lunch break and usually worked through her break to catch up on other
required duties. The Board has held that overwork, when substantiated by sufficient factual
information to corroborate the claimant’s account of events, may be a compensable factor of
employment.16 Appellant did not submit any evidence providing the number of staff on duty and
14

Ernest J. Malagrida, 51 ECAB 287, 289 (2000).

15

See Brian H. Derrick, 51 ECAB 417 (2000).

16

Bobbie D. Daly, 53 ECAB 691 (2002).

6

describing the amount of work to be completed during her work shift. She did not provide any
specific documentation on the work duties she actually performed during her lunch break to
corroborate her being overworked. Appellant merely advised Mr. Schomaker that “this is what it
takes” in response to his question about why she worked over her budgeted hours.
Mr. Schomaker stated that her claim was not about her employment causing her emotional
condition. Appellant agreed with Mr. Schomaker’s statement that instead, she was taking a stand
because she believed that the district was attempting to reduce her office by excising a clerk. In
response, Mr. Schomaker instructed her to follow her supervisor’s instructions and not to work
overtime unless it was authorized by him. The Board finds that appellant did submit sufficient
information to establish her allegation of overwork as factual.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

